DETAILED ACTION
1. Claims 1-34 are pending. Claims 20-26 are considered in this Office action. Claims 1-19 and 27-34 are withdrawn.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. Claims 1-19 and 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election without traverse of the non-elected Claims in the reply filed on 4/05/2022 is acknowledged

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 20-26 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 20 are providing a first timeline, wherein the first timeline comprises a first plurality of events (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); providing a second timeline, wherein the second timeline comprises a second plurality of events (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); - 33 -Docket No.: 11207-003US1PATENT comparing the first timeline with the second timeline to determine a shared incident (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); determining a cause of the shared incident (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); determining a remedial action (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and outputting the remedial action (Transmitting Information, judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than computing device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Human Activity. For example, the determination of remedial action based on incident information from customers encompasses what a customer service representative does for customers with complaints and If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computing device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmitting of data for actions is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0042] These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including computer-readable instructions for implementing the function specified in the flowchart block or blocks. The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer- implemented process such that the instructions that execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks.

Which shows the transmitting of information, with no detail as to how this is performed
or what would make this non-generic, and from this interpretation, one would reasonably deduce the
aforementioned process consists of functions that can be done on generic components, and thus this is
application of an abstract idea on a generic computer, as per the Alice decision and not similar to
Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such
requirement. For the transmitting steps that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as computing device above nor the transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Dependent claim 23 teaches providing the first timeline and the second timeline comprises displaying the first timeline and the second timeline (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element graphical user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above.
Claims 21-22 and 24-26 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above.
Therefore, Claims 20-26 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim(s) 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20170083585 to Chen (hereinafter referred to as “Chen”) in view of US publication number 20100153156 to Guinta (hereinafter referred to as “Guinta”).

(A) As per claim 20, Chen teaches providing a timeline, wherein the timeline comprises a plurality of events (Chen: [a method of providing a timeline where the timeline comprises a plurality or “a number of” events 0153]); 
providing a timeline, wherein the timeline comprises a plurality of events (Chen: [providing a timeline wherein the timeline comprises a plurality of events or “number of incidents” 0194]); - 33 -Docket No.: 11207-003US1PATENT 
comparing the timeline with the timeline to determine a shared incident (Chen: [comparing the timeline to determine 0345 to determine a shared incident or “configuration” 0211]); 
determining a cause of the shared incident (Chen: [determining the cause 0200 of the shared incident or “configuration” 0211]); 
determining a remedial action (Chen: [determining a remedial or “act on” action 0194]); 
and outputting the remedial action (Chen: [outputting 0438 the remedial or “act on” action 0194]).
Although Chen teaches the use of timelines to determine incidents, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines to determine incidents of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines to determine incidents, and the combination would lead to an improved system of the use of timelines to determine incidents which would improve the efficacy of analyzing timelines to determine incidents as taught in [0046] of Guinta.
Chen also teaches a computer device 0101 for this and subsequent claims.

(B) As per claim 21, Chen teaches the timeline as in claim 20. Chen also teaches different representations for different customers (Chen: [different representations for different customers or “users” 0325]). 
Although Chen teaches the use of timelines, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines, and the combination would lead to an improved system of the use of timelines which would improve the efficacy of analyzing timelines as taught in [0046] of Guinta.

(C) As per claim 22, Chen teaches receiving the timeline as in claim 20. Chen also teaches using data from storage (Chen: [using data from storage 0089]) 
Although Chen teaches the use of timelines, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines, and the combination would lead to an improved system of the use of timelines which would improve the efficacy of analyzing timelines as taught in [0046] of Guinta.

(D) As per claim 23, Chen teaches providing the timeline as in claim 20. Chen also teaches displaying in a user interface (Chen: [displaying 0024 in a user interface 0014]) 
Although Chen teaches the use of timelines, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines, and the combination would lead to an improved system of the use of timelines which would improve the efficacy of analyzing timelines as taught in [0046] of Guinta.

(E) As per claim 24, Chen teaches determining the cause of the shared incident comprising determining the timeline and the timeline that led to the shared incident as in claim 20. Chen also teaches the determination of patterns (Chen: [determination of patterns 0093])
Although Chen teaches the use of timelines, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines, and the combination would lead to an improved system of the use of timelines which would improve the efficacy of analyzing timelines as taught in [0046] of Guinta.

(F) As per claim 25, Chen teaches the shared incident with respect to the timeline as in claim 20. Chen also teaches analysis and additional options (Chen: [analysis 0088 and additional options 0146]).
Although Chen teaches the use of timelines, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines, and the combination would lead to an improved system of the use of timelines which would improve the efficacy of analyzing timelines as taught in [0046] of Guinta.

(G) As per claim 26, Chen teaches the timeline as in claim 20. Chen also teaches additional options and different representations for different customers (Chen: [additional options 0146 and different representations for different customers or “users” 0325]).
Although Chen teaches the use of timelines, it does not explicitly teach the use of ranking various specific elements.
Guinta teaches:
The ranking of various specific elements (Guinta: [The ranking of various specific elements 0009])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of timelines of Chen with the use of ranking various specific elements of Guinta as they are analogous art along with the current invention which solve problems with the use of timelines, and the combination would lead to an improved system of the use of timelines which would improve the efficacy of analyzing timelines as taught in [0046] of Guinta.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160292611 A1
System Monitoring with Key Performance Indicators from Shared Base Search of Machine Data
Boe; Brent Stephen et al.
US 20160294606 A1
Service Detail Monitoring Console
Puri; Asmita et al.
US 20160103559 A1
GRAPHICAL USER INTERFACE FOR STATIC AND ADAPTIVE THRESHOLDS
Maheshwari; Sonal et al.
US 20160103887 A1
DEFINING A NEW SEARCH BASED ON DISPLAYED GRAPH LANES
Fletcher; Tristan Antonio et al.
US 20160103888 A1
AGGREGATE KEY PERFORMANCE INDICATOR SPANNING MULTIPLE SERVICES
Fletcher; Tristan Antonio et al.
US 20160104093 A1
PER-ENTITY BREAKDOWN OF KEY PERFORMANCE INDICATORS
Fletcher; Tristan Antonio et al.
US 20160105325 A1
TOPOLOGY NAVIGATOR FOR IT SERVICES
Fletcher; Tristan Antonio et al.
US 20160103908 A1
OPTIMIZED COMMON INFORMATION MODEL
Fletcher; Tristan Antonio et al.
US 8214238 B1
Consumer goods and services high performance capability assessment
Fairfield; Daren Keith et al.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/16/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683